No. 04-99-00106-CR
Curtis ROBERTS,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CR-0547
Honorable Sharon MacRae, Judge Presiding
Opinion by:	Tom Rickhoff, Justice 


Sitting:	Tom Rickhoff, Justice 

		Alma L. López, Justice

		Sarah B. Duncan, Justice 


Delivered and Filed:	April 12, 2000


AFFIRMED
	Curtis Roberts pled nolo contendere to aggravated assault with a deadly weapon and was
placed on deferred adjudication probation for six years pursuant to a plea bargain.  The trial court
subsequently granted the State's motion to adjudicate guilt and sentenced him to six years in prison.

	Roberts's court-appointed attorney has filed a brief containing a professional evaluation of
the record and demonstrating that there are no arguable grounds to be advanced.  Counsel concludes
that the appeal is frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 744-45 (1967).

	Appellant has been informed of his right to review the record.  Counsel provided Roberts
with a copy of the brief and advised him of his right to file a pro se brief.  Roberts has filed a brief
in which he argues that his plea of true at the adjudication hearing was involuntary.  We do not have
jurisdiction over this issue.  See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon Supp.
2000); Connolly v. State, 983 S.W.2d 738, 741 (Tex. Crim. App. 1999).

	After reviewing the briefs and the record, we agree that the appeal is frivolous and without
merit.  The judgment of the trial court is affirmed, and counsel's motion to withdraw is granted.


							Tom Rickhoff, Justice

DO NOT PUBLISH